Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an adhesive tape to the support layer; and forming a fourth penetrating hole passing through the adhesive tape in a predetermined region of the adhesive tape based on the first penetrating hole” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a guide member “ and “ a cutting member” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman, US6358130.
Regarding claim 1, Freeman discloses providing a polishing layer (polishing layer 10, Fig 2);  forming a first penetrating hole passing through the polishing layer (cutout opening 16, Fig 2); providing a support layer opposite to the polishing layer (backing layer 20, Fig 2); interposing an adhesive layer between the polishing layer having the first penetrating hole formed therein and the support layer (adhesive layer 32 , Fig 2), and bonding the polishing layer and the support layer to each other with the adhesive layer (Fig 2); forming a third penetrating hole passing through the adhesive layer in a predetermined region of the adhesive layer and a second penetrating hole passing through the support layer in a predetermined region of the support layer based on the first penetrating hole (apertures 34 and 18 , Fig 2); and inserting a window into the first penetrating hole. (window 30, Fig 2)
Regarding claim 2,  Freeman discloses each and every limitation set forth in claim 1. Furthermore, Freeman discloses the third penetrating hole is formed in the region in which the first penetrating hole is formed, and the planar area of the third penetrating hole is smaller than the planar area of the first penetrating hole; and the second penetrating hole is formed in the region in which the first penetrating hole is formed, and the planar area of the second penetrating hole is smaller than the planar area of the first penetrating hole. (Fig 2)
Regarding claim 3,  Freeman discloses each and every limitation set forth in claim 2. Furthermore, Freeman discloses the third penetrating hole and the second penetrating hole are formed at the same time so that the third penetrating hole and the second penetrating hole correspond to each other. (Fig 2)
Regarding claim 4,   Freeman discloses each and every limitation set forth in claim 3. Furthermore, Freeman discloses bonding the window to the adhesive layer. (Fig 2)
Regarding claim 5, Freeman discloses each and every limitation set forth in claim 4. Furthermore, Freeman discloses the step of bonding the window to the adhesive layer, a part or the whole of the adhesive layer is melted and adhered to the window. (Fig 2)
Regarding claim 11,  Freeman discloses a polishing layer (polishing layer 10, Fig 2) having a first penetrating hole formed therein (aperture 16, Fig 2); a support layer opposed to the polishing layer and having a second penetrating hole formed in the region in which the first penetrating hole is formed (backing layer 20 with the aperture 18, Fig 2 ); an adhesive layer interposed between the polishing layer and the support layer and having a third penetrating hole formed in the region in which the first penetrating hole is formed (adhesive layer 32 with aperture 34 , Fig 2); and a window inserted in the first penetrating hole and bonded to the adhesive layer (window 30 , Fig 2), wherein the first penetrating hole and the second penetrating hole are aligned with each other (Fig 2), while the polishing layer and the support layer have no notch formed therein to align the first penetrating hole and the second penetrating hole. (Figs 1 and 2)
Regarding claim 12,  Freeman discloses each and every limitation set forth in claim 11.  Furthermore, Freeman discloses a part or the whole of the adhesive layer is melted and adhered to the window.(Fig 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, US6358130.
Regarding claim 6, Freeman discloses each and every limitation set forth in claim 5. However, Freeman does not explicitly disclose the window is bonded to the adhesive layer by heat or vibration.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bonding step of the window to have incorporated heating or vibration since such modifications are old and well known when attaching components using adhesive since by for instance, heating the adhesive would enable reactivating adhesives and would enable adhering to a component. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, US6358130 in view of David, US6722249.
Regarding claim 7,  Freeman discloses each and every limitation set forth in claim 1. However, Freeman does not disclose the step (e) comprises inserting a guide member into the first penetrating hole; aligning a cutting member at a predetermined position by the guide member; and cutting a part of the adhesive layer and a part of the support layer by the cutting member, and the cutting member is fixed to the guide member or guided by the guide member. 
David teaches a method of fabricating a polishing pad and cutting out window aperture 12 having a cutting tool 52  with a  guide portion 56 . (Figs 5-6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of manufacturing a polishing pad disclosed by Freeman to have further incorporated  a guide member with a cutting member as taught by David in order to rapidly form optical pathways in the polishing pad reducing the processing time necessary to fabricate the polishing pad. (2:53-57)
Regarding claim 8,   Freeman in view of David discloses each and every limitation set forth in claim 7.  Furthermore, David teaches the guide member is in contact with the inner side of the first penetrating hole to guide the cutting member.  (the guide member disclosed by David would be capable of coming into contact with the inner side of the first penetrating hole)
Regarding claim 9,  Freeman in view of David discloses each and every limitation set forth in claim 8.  Furthermore, David teaches the cutting member cuts the adhesive layer and the support layer at the same time. (the cutting member disclosed by David would be capable of cutting the adhesive layer and the support layer at the same time )
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, US6358130 in view of Komukai, US20030171081.
Regarding claim 10,  Freeman discloses each and every limitation set forth in claim 1. However, Freeman does not disclose comprises adhering an adhesive tape to the support layer;  and forming a fourth penetrating hole passing through the adhesive tape in a predetermined region of the adhesive tape based on the first penetrating hole.
Komukai teaches an adhesive tape 14 to the support layer 13; and forming a fourth penetrating hole passing through the adhesive tape. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of manufacturing a polishing pad disclosed by Freeman to have further incorporated n adhesive tape and a fourth penetrating hole passing through the adhesive tape in a predetermined region as taught by Komukai in order to bond the polishing pad to a polishing apparatus. (Paragraph 0047)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723